Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 21-35 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Newburn et al. (U.S. Patent No. 8,171,268 B2) in view of Berenbaum et al. (U.S. Patent No. 4,484,274 A), and further in view of Schuchman et al. (U.S. Pub. No. 20090089562 Al).
Newburn, Berenbaum and Schuchman were cited in a previous Office Action.

As per claim 1, Newburn teaches the invention substantially as claimed including a processor comprising:
a first instruction, a second instruction, and a third instruction (col. 2, lines  (e.g., "FXSAVE" and "FXRSTOR") may be used to store context state to memory and restore context state from a memory to a processor's registers); and
execution hardware to support execution of the first instruction, the second instruction, and the third instruction (Fig. 5, Processor 505, col. 7, lines 1-4), wherein:
execution of the first instruction is to include saving a state in an uncompacted format, wherein the uncompacted format is fixed with gaps between unsaved state elements (col. 2, lines 31-37 Instruction set architectures typically define one or more instructions to handle the storage of context state to memory or the restoration of context state therefrom. For example, in one instruction set architecture ... instructions (e.g. “FXSAVE” …) may be used to store context state to memory; For example, col. 1, lines 42-58 Typically, context state is saved to memory or restored to processor registers in groups that may include more context state information that is needed at a given time, due to the organization of context state save areas in memory and the granularity with which these save areas are addressed. As a result, an unnecessarily large number of processor state information may be replaced each time context state is restored from memory. For example, an operating system or user program may only request a subset of context state information pertaining to a particular software thread or other process being performed within a processor. However, prior art context state save and restore mechanisms may require that all 
execution of the second instruction is to include saving a subset of the state in a compacted format, saving a compaction mask, wherein the compacted format is variable according to the compaction mask without gaps between unsaved elements (col. 2, lines 31-37 Instruction set architectures typically define one or more instructions to handle the storage of context state to memory or the restoration of context state therefrom. For example, in one instruction set architecture ... instructions (e.g. “FXSAVE” …) may be used to store context state to memory; col. 2, lines 48-57, Furthermore … one embodiment of the invention an in-use bit vector within a save area may be provided to indicate whether particular save area segment(s) contains valid information; col. 59-67 Embodiments of the invention … include a mechanism to determine whether save area segments have been initialized before saving the context state information contained within a segment to determining whether the segment has been initialized [equiv. to determining whether there are gaps] … by reading an initialization bit or bits associated with the segment. More specifically, in one embodiment of the invention, the in-use bit or bit vector may be used to determine whether a particular segment has been initialized. That is, an in-use bit vector is used to identify unused/invalid/initialized segments [equivalent to gaps between unsaved elements] before saving the state, so that only in-use segments are saves); 
execution of the third instruction [FXRSTOR] is to include determining, based on the … [in-use bit vector], whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction and, in response to determining that the state is saved in connection with execution of the first instruction, restoring the state, and, in response to determining that the subset of the state is stored in connection with execution of the second instruction, restoring the subset of the state (col. 2, lines 34-37, the FXRSTOR instruction may be used to restore context state from compacted/uncompacted forms, col. 2, lines 55-57, where restoring may be performed by simply reading an in-use bit vector to determine whether corresponding segment(s) contains valid information. That is, when all context state [uncompacted] was saved, the FXRSTOR instruction may be used to restore all context state to memory).
	Newburn does not expressly disclose: setting a compaction bit to indicate that the subset of the state is saved in the compacted format; determining, based on the compaction bit, whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction.
	However, Berenbaum teaches setting a compaction bit to indicate that the subset of the state is saved in the compacted format; determining, based on the compaction bit, whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction, and, in response to determining … restoring the state (col. 2, lines 55-58; col. 5, lines 16-38;  col. 7, lines 32-44, describes adding an R bit for testing whether to save all registers including general purpose registers or only currently in use registers, the R bit is also used for restoring the saved registers). 

Newburn and Berenbaum does not expressly describe a decoder to decode a first instruction, a second instruction, and a third instruction. 
However, Schuchman teaches a decoder to decode a first instruction, a second instruction, and a third instruction teaches (par. 0044, Decoder unit 220 may comprise an in-order unit that accepts instructions from fetch/pre-fetch unit 210 and decodes them into a series of micro-operations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Newburn and Berenbaum to include a decoder as set forth by Schuchman in order to provide for decoding of instructions in to serious of save and restore operations. 

As per claim 22, Newburn teaches wherein the state is processor state (col. 2, lines 16-24).

As per claim 23, Newburn teaches further comprising a plurality of registers to store the state (col. 1, lines 29-30, context state maybe stored in processor architectural registers; col. 2, line 35-40).

As per claim 24, Newburn teaches wherein saving the state includes saving the state from the plurality of registers (col. 2, lines 34-37, in one instruction set architecture, two instructions, (e.g., "FXSAVE" and "FXRSTOR") may be used to store context state to memory and restore context state from a memory to a processor's registers, respectively).

As per claim 25, Newburn teaches wherein restoring the state includes restoring the state to the plurality of registers (col. 2, lines 34-37).

As per claim 26, Berenbaum teaches wherein restoring the state includes restoring the state from the uncompacted format if the compaction bit indicates that the state is saved in the uncompacted format (col. 2, lines 55-58; col. 5, lines 16-38; col. 7, lines 32-44, describes adding an R bit for testing whether to save all registers including general purpose registers or only currently in use registers, the R bit is also used for restoring).

As per claim 27, Berenbaum teaches wherein restoring the state includes restoring the state from the compacted format if the compaction bit indicates that the state is saved in the compacted format (col. 2, lines 55-58; col. 5, lines 16-38; col. 7, lines 32-44, describes adding an R bit for testing whether to save all registers including general purpose registers or only currently in use registers, the R bit is also used for restoring).

As per claim 28, Newburn teaches wherein the state is to be saved in a buffer (col. 4, lines 30-32, save area 100 is a 512 byte buffer).

As per claim 29, Berenbaum teaches wherein the compaction bit is in the buffer (col. 7, lines 32-44, describes adding an R bit … registers).

As per claim 30, Newburn teaches wherein the state is to be saved in a save area (col. 2, lines 25-28).

As per claim 31 Berenbaum teaches wherein the compaction bit is in the save area (col. 7, lines 32-44, describes adding an R bit … registers).

As per claim 32, Newburn teaches wherein the first instruction, the second instruction, and the third instruction are state management instructions (col. 2, lines 25-39).

As per claim 33, Newburn teaches wherein the first instruction is an XSAVE instruction (col. 2, lines 34-35, FXSAVE instruction).

As per claim 34, Newburn teaches wherein the second instruction is an XSAVEC instruction (col. 2, lines 34-35, instruction FXSAVE ma be use to save in compact and uncompacted forms).

As per claim 35, Newburn wherein the third instruction is an XRSTOR instruction (col. 2, lines 34-35, FXRSTOR instruction).

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 15 for claim that “claim 21, as amended, requires a first instruction to include save a state in an uncompacted format with gaps between unsaved state elements and a second instruction to save a subset of the state in a compacted format without gaps between unsaved elements. None of the cited references describe or suggest both of two instructions.”

As per point 1, the examiner respectfully submits that the combination of references reasonably teach all the limitations as claimed. Newburn teaches, col. 2, lines 31-37 that instruction set architectures typically define one or more instructions to handle the storage of context state to memory or the restoration of context state therefrom. An instruction (e.g. “FXSAVE” …) may be used to store context state to memory. For example, col. 1, lines 42-58 teaches that typically, context state is saved to memory or restored to processor registers in groups that may include more context state information that is needed at a given time, due to the organization of context state save areas in memory and the granularity with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5201039 A teaches a multiple address-space data processor with addressable register and context switching.
U.S. Pub. No. 20140006758 A1 teaches extension of CPU Context-State Management for Micro-Architecture State.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

	/MENG AI T AN/           Supervisory Patent Examiner, Art Unit 2195